Citation Nr: 0023882	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, lumbar spine, currently evaluated at 20 
percent disabling.

3.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated at 30 percent disabling.

4.  Entitlement to an increased evaluation for the residuals 
of a fractured tibia and fibula, currently evaluated at 10 
percent disabling.

5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated at 10 percent disabling.

6.  Entitlement to an increased evaluation for the residuals 
of a fractured ramus and mandible with temporomandibular 
joint disease (TMJ), currently evaluated at 20 percent 
disabling.

7.  Entitlement to an increased evaluation for damage, fifth 
cranial nerve, currently evaluated at 10 percent disabling.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1962 and from December 1962 to January 1986, with a 
period of unconfirmed service from September to October 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims on appeal.

As an initial matter, it appears to the Board that the 
veteran may have attempted to raise additional claims for an 
increased rating for a deviated septum, for service 
connection for a cervical spine disorder, and for headaches 
as a secondary claim by correspondence dated in February and 
May 1999.  If he desires to pursue these issues, he and/or 
his representative should do so with specificity at the RO.  
As there has thus far been no adjudication of these issues, 
the Board has no jurisdiction of the issues at this time.

Finally, all of the issues will be discussed below, except 
for the issue of an increased rating for the residuals of a 
fractured ramus and the issue of an increased rating for 
damage to the fifth cranial nerve, which will be discussed 
only in the REMAND section of this Board decision.


FINDINGS OF FACT

1.  To the extent necessary, the RO has developed all 
evidence necessary for an equitable disposition of the 
veteran's claims.

2.  Service medical records are negative for a left knee 
injury or disorder.

3.  The post-service medical evidence does not relate the 
veteran's left knee disorder with any event or occurrence on 
active duty service.

4.  The veteran has not submitted evidence of a medical nexus 
between military service and his currently-diagnosed left 
knee disorder.

5.  The veteran's lumbar spine disability is currently 
manifested by subjective complaints of constant low back pain 
and leg weakness, objective findings of back tenderness, some 
limitation of motion, and degenerative disc disease by X-ray 
but no ankylosis, neuropathy, or muscle spasm.  Neither 
severe lumbosacral strain, severe limitation of low back 
motion, nor severe intervertebral disc syndrome has been 
demonstrated.

6.  The veteran's sinus disability is currently manifested by 
subjective complaints of sinus pressure with headaches, 
objective findings of tenderness over the maxillary sinus but 
no congestion, bleeding, or drainage.  There is no objective 
clinical evidence of chronic osteomyelitis, or prolonged 
antibiotic treatment.

7.  The veteran's tibia/fibula disability is currently 
manifested by subjective complaints of intermittent pain, and 
objective findings of a well-healed fracture.  There is no 
objective clinical evidence of malunion or nonunion of the 
tibia and fibula, or ankle ankylosis.

8.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110 at any time during the 
appeal period.  His systolic pressure has not been 
predominantly 200 or more during any pertinent period.

9.  The RO denied entitlement to service connection for a 
stomach disorder by decision dated in October 1986.  The 
veteran was provided notice of the decision but did not 
timely disagree and the decision became final.

10.  The RO's October 1986 decision represents the last final 
disallowance of entitlement to service connection for a 
gastrointestinal disorder on any basis.

11.  The evidence submitted subsequent to the RO's October 
1986 decision, which includes the veteran's written 
statements, sworn testimony, and VA outpatient treatment 
reports, in an attempt to reopen his claim for service 
connection does not bear directly and substantially on the 
issue of entitlement to service connection for a 
gastrointestinal disorder, claimed as irritable bowel 
syndrome.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
left knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease, lumbar spine, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5289, 5292, 
5293, 5295 (1999). 

3.  The criteria for an evaluation in excess of 30 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.97, DC 6513 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a fractured tibia and fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, DC 5262, 5270, 5271, 5275 (1999). 

5.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.104, DC 7101 (1996) (1999). 

6.  The evidence submitted subsequent to the RO's October 
1986 rating decision denying entitlement to service 
connection for a stomach disorder, claimed as irritable bowel 
syndrome, is not new and material and the veteran's claim has 
not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (1999); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The veteran contends, in essence, that he injured 
his knee in service and is entitled to service connection.

Service medical records are negative for injury to or 
complaints of a left knee disorder.  The Board notes that the 
veteran was involved in a serious automobile accident in 1960 
and fractured, among other things, his left tibia and fibula 
(which is already service-connected); however, the fracture 
was described as to the lower 1/3 of the left tibia and no 
mention was made of any left knee complaints as a result of 
the accident.  In September 1982, he self-reported left knee 
problems but the corresponding examination report 
demonstrates a normal clinical evaluation of the veteran's 
lower extremities and there is no other notation with respect 
to a left knee disability.  In April 1983, he again self-
reported that his left knee occasionally ached but there is 
no evidence of a diagnosis with respect to the veteran's left 
knee.  In October 1984, he injured his left lower leg after 
hitting it against some object.  The clinical assessment was 
questionable fracture of the left tibia.  The December 1985 
separation examination report notes that the veteran's left 
lower leg was short but makes no mention of a left knee 
disorder.  In addition, there is no indication of any 
inservice history of a left knee injury.

Post service medical records reveal no diagnosis with respect 
to the veteran's left knee for many years after service.  In 
a VA orthopedic examination report dated in April 1986, 
shortly after service separation, the veteran reported the 
automobile accident in service and complained of aching in 
the area of his tibia/fibula and was noted to walk with a 
slight limp.  However, no diagnosis was made with respect to 
a left knee disability.  Some twelve years after service 
separation, an April 1998 letter from a private treating 
physician revealed, among other things, a diagnosis of 
internal derangement, chondromalacia of the patella and a 
strained posterior cruciate ligament of the knee.  
Thereafter, the veteran filed this claim.  In July 1998, he 
sought treatment for, among other things, his knee giving 
out.  A VA outpatient treatment record dated in October 1998 
reported a diagnosis of degenerative joint disease of the 
bilateral knees. 

In the most recent VA examination report, the veteran 
complained of constant left knee pain.  He had not undergone 
surgery on the knee and had increased pain with bending and 
squatting.  The knee reportedly locked and gave away once or 
twice per year.  He used a cane, was unable to run, and his 
knee swelled daily.  After a physical examination, the 
examiner diagnosed arthritis of the left knee.  An X-ray 
reflected that the bone, joint, and soft tissue structures 
showed no significant abnormalities.  The clinical impression 
was normal knee.

At a personal hearing in November 1999, the veteran testified 
that he broke his left lower leg in service but did not 
recall injuring his left knee; however, he maintained that 
the VA granted him service connection for his left knee in 
March 1987.  He indicated that his knee problems did not 
start until some years after his leg injury and he felt that 
the lower leg break caused the knee problems because he could 
think of nothing else that would do it.  The hearing officer 
explained to the veteran that he was not service-connected 
for his left knee in March 1987, rather the diagnostic code 
for a knee disability was considered but not rated.  The 
veteran maintained that he must have had treatment for his 
knee in service because he self-reported knee problems in 
service.  

Based on the above evidence, the Board finds that the claim 
for a left knee disorder must be denied as not well grounded.  
First, there is no indication that the veteran was diagnosed 
with a chronic left knee disorder in service.  Except for the 
veteran's self-reporting a left knee problem on two occasions 
in service, there is no evidence of complaints of, treatment 
for, or diagnosis of a chronic left knee disorder or injury.  
Further, the December 1985 retirement examination report 
demonstrates a normal clinical evaluation of the veteran's 
left lower extremities.  Accordingly, the Board concludes 
that there was no evidence of a chronic left knee disorder in 
service.

Moreover, post service medical evidence fails to establish a 
medical nexus between military service and the veteran's 
current left knee disorder.  First, at the time of the 
initial VA examination in 1986, no mention was made of a left 
knee disorder.  In addition, he was not diagnosed with a left 
knee disorder until 1998, over twelve years after service 
separation.  Further, although the most recent VA examiner 
diagnosed arthritis, contemporaneous X-ray evidence showed 
the left knee to be normal.  Nonetheless, the examiner did 
not establish a relationship between the diagnosed left knee 
arthritis and military service.  In addition, despite his 
statements to the contrary, no treating physician has ever 
attributed the veteran's left knee complaints to military 
service.  This lack of supporting medical evidence is 
insufficient to well-ground the veteran's claim.  For all 
these reasons, the veteran's claims for entitlement to 
service connection for left knee disorder is not well-
grounded as he has not submitted any competent evidence to 
demonstrate a medical nexus.

In conclusion, the Board has considered the veteran's 
multiple written statements that his left knee disorder is 
related to military service.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
medical nexus between military service and his left knee 
disorder claimed on appeal.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
medical pathology, as well as to medical causation of any 
current disabilities.  Id.  Consequently, the veteran's 
statements alone, without some form of objective medical 
corroboration are not deemed to be probative of the 
incurrence of the claim during service.  As such, the Board 
is compelled to deny the veteran's claim.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs him of the 
types of evidence lacking, which he should submit for a well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

II.  Claims for Increased Ratings

Initially, the Board determines that the veteran's claim for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) by virtue of 
his statements that he has incurred an increase in his 
service-connected disabilities.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  Further, the Board finds that all 
relevant facts have been properly developed and no additional 
assistance to the veteran is required to comply with the 
duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

Moreover, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeal) 
(the Veterans Claims Court) has held that where there is a 
question as to the initial rating assigned after service 
connection is granted, "staged" ratings for the entire 
period are for consideration.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, in assigning the ratings, the 
RO has considered the pertinent evidence for the entire 
periods, so the Board may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further, the Board is mindful that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

Finally, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  

Considering the factors as enumerated in the applicable 
rating criteria, which is the most probative evidence to 
consider in determining the appropriate disability rating to 
be assigned, the Board will address the merits of the 
veteran's claims.  


     A.  Increased Evaluation for Degenerative Joint Disease, 
Lumbar Spine

Historically, the veteran was initially granted entitlement 
to service connection for a lumbar spine disability by rating 
decision dated in April 1987 and a 10 percent evaluation was 
assigned.  In July 1997, he filed a claim for an increased 
rating, which was subsequently granted to 20 percent 
effective in July 1997.  He contends that his back disability 
is worse than currently evaluated.  The RO has rated the 
veteran's lumbar spine disability under DC 5292 (limitation 
of motion).  The Board will also consider DCs 5003-5010, 
5289, 5293, and 5295 for arthritis, lumbar ankylosis, 
intervertebral disc syndrome, and lumbosacral strain.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1999).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.  

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5289 
(1999).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (1999).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1999).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1999).  

In an April 1998 letter from the veteran's private treating 
physician, a diagnosis of degenerative disc disease of the 
back was noted and an MRI reportedly showed some spurring and 
foraminal problems in the cervical and lumbar spines.  There 
are no other private medical records or outpatient treatment 
records related to low back complaints.

In an October 1998 VA examination report, the veteran 
complained of constant low back pain with radiation to the 
left leg.  He took Tylenol without relief and had increased 
pain with bending and squatting.  He did not wear a brace nor 
had he undergone back surgery.  He denied numbness or 
weakness and slept on a foam bed with an egg crate pad.  He 
was unemployed and spent his days doing housework and yard 
work.  He had no bowel or bladder dysfunction.  Physical 
examination revealed tenderness to palpation at L3 through 
L5.  Range of motion was reported as forward flexion to 75 
degrees, backward extension to 20 degrees, lateral flexion to 
30 degrees, and rotation to 20 degrees.  The remainder of the 
back examination was noted to be unremarkable.  The most 
recent X-ray report dated in October 1998 reveals mild 
degenerative disc disease at L4-L5 and L5-S1.  The final 
diagnoses included degenerative disc disease of the lumbar 
spine.

In the November 1999 personal hearing, the veteran testified 
that he experienced weakness in the back through the left hip 
and into the left knee.  He reported that he had pain and 
occasional weakness and almost fell several days before.  He 
indicated that he had muscle spasms in his legs at nighttime, 
which awakened him from sleep.  He slept on a special 
mattress, used a heating pad, and took over-the-counter 
medication for pain, and was also treated by a chiropractor.  
He walked with a cane when he was out because his left leg 
hurt.  He could sometimes mow his lawn with a riding lawn 
mower, could lift groceries from the car to the house, but 
had problems bending and stooping.  

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate disability rating to be assigned 
under the holding in Francisco v. Brown, 7 Vet. App. 55 
(1994), does not reflect that a higher than 10 percent 
evaluation for the veteran's lumbar spine disability is 
warranted.  Specifically, the current rating contemplates 
muscle spasms on extreme forward bending, and loss of lateral 
spine motion on one side in a standing position (DC 5295), 
moderate intervertebral disc syndrome with recurring attacks 
(DC 5293), and moderate limitation of motion (DC 5292).  
Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  Ankylosis is 
defined as a stiffing of the joint.  In this case, the most 
recent VA examination report indicated that the veteran 
demonstrated a certain range of motion in the lumbar spine.  
Moreover, there was no evidence by physical examination or 
MRI of any apparent postural abnormalities or fixed 
deformities.  Because the evidence does not show ankylosis of 
the lumbar spine, there is no basis under DC 5289 for an 
increased rating.

The veteran's current rating contemplates moderate limitation 
of motion under DC 5292.  The most recent VA examination 
report indicates that the veteran had some limitation of 
motion.  If normal back motion on forward flexion is 
considered to be to the ability to touch toes, or 90 to 95 
degrees, then the most recent VA examination reports indicate 
that the veteran had 75/90 degrees of forward flexion motion.  
Thus, as severe limitation of motion of the lumbar spine is 
not shown, there is no basis for a higher rating under DC 
5292.  In addition, compensation is anticipated under this 
code for limitation of motion and a separate compensable 
rating for arthritis is not warranted.

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  However, the evidence does not reflect 
severe symptoms to warrant a higher rating.  In this regard, 
there is no evidence of postural abnormality, fixed 
deformities, or evidence of any palpable abnormality along 
the musculature of the back.  Further, although an April 1998 
MRI apparently showed spurring and foraminal problems, the 
evidence does not indicate that he has ever had muscle spasms 
or neurological findings, but he has reported tenderness 
along the spine.  This "negative" clinical evidence against 
the assignment of a greater than 20 percent disability rating 
under DC 5293 outweighs any uncorroborated "positive" 
contentions by the veteran as to more severe symptoms.  In 
the absence of findings of severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, a 
higher than 20 percent evaluation under DC 5293 is not 
warranted. 

In addition, a higher rating would not be available if the 
veteran's back disability were rated under DC 5295.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  There is no current evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending (as noted above, forward flexion 75/90 degrees), or 
loss of lateral motion.  The record clearly establishes that 
the veteran has experienced episodes of pain on motion which 
have required over-the-counter medications and heating pads 
to alleviate his symptomatology; however, there is no 
evidence of muscle spasms or abnormal mobility on forced 
motion.  Taken together, the evidence of record fails to 
establish that the veteran's clinical disability approximates 
the criteria for more than a 20 percent rating under DC 5295.  
Accordingly, the Board finds that the schedular criteria for 
a rating in excess of the currently assigned 20 percent 
disability evaluation are not met.

The Board has also considered the veteran's complaints of 
pain and functional loss due to pain.  However, even 
considering the standards outlined in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and the provisions of 38 C.F.R. § 4.40 et 
seq., there is no basis on which to assign a higher rating.  
Significantly, as noted above, there is no basis under the 
schedular criteria for a rating higher than the currently 
assigned 20 percent under DCs 5292, 5293, or 5295.  As noted 
above, physical examinations revealed no spasms, no fixed 
deformities, no more than moderate limitation of motion, and 
no neurological involvement.  Accordingly, the Board finds 
that the functional limitation due to pain is contemplated in 
the current assigned 20 percent rating and indicia of a 
higher rating, such as atrophy, muscle wasting, 
incoordination, weakness, excess fatigability, etc., are not 
shown.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of severe intervertebral disc 
syndrome, severe limitation of motion of the lumbar spine, or 
severe lumbosacral strain such as to warrant a disability 
rating in excess of the 20 percent assigned herein.  Although 
the evidence of record established that he currently has 
symptoms of a back disability, the currently assigned 20 
percent evaluation contemplates the pain and symptomatology 
consistent with his lumbar disc disease.  Furthermore, this 
rating contemplates the degree of functional limitation due 
to pain.  There is, therefore, no basis for a further 
increased rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998).

     B.  Increased Evaluation for Sinusitis

The veteran filed a claim for an increased in July 1997, 
which was ultimately granted to 30 percent for the entire 
time under appeal.  He challenges the currently-assigned 
rating.  The RO has rated the veteran's sinus disability 
under DC 6513 (chronic maxillary sinusitis).  

Under DC 6513, a 10 percent rating is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating may be warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  An endnote indicates that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

There are no private medical records or outpatient treatment 
records reflecting specific treatment for sinusitis or 
antibiotic treatment.  In an October 1998 outpatient 
treatment note, the veteran complained of insomnia, 
headaches, and rectal bleeding.  Physical examination 
revealed that his ears, throat, and eyes were normal.  Mucosa 
erythematous was noted of the nose.  In an October 1998 VA 
examination report, he complained of constant sinus pressure 
with headaches.  He indicated that he used an inhaler twice 
daily without relief.  He denied allergies but indicated that 
he had undergone a sinus procedure 15 different times.  
Physical examination revealed slight tenderness to percussion 
over the right maxillary sinus with no congestion, bleeding, 
or drainage noted.  An X-ray showed that the paranasal 
sinuses were well aerated and the soft tissue was 
unremarkable.  The clinical impression was normal study.  The 
final diagnoses included chronic sinusitis.

At the November 1999 personal hearing, the veteran testified 
that he had allergies which caused polyps to grow in his nose 
and that he had been on allergy shots.  He reported that he 
had had polyps removed 15 times and that he had headaches.  
He had been on various sprays but nothing worked.  He used 
Afrin nasal spray, and a saline solution every day to 
irrigate his nose.  He indicated that he breathed through his 
mouth all the time and his mouth stayed dry.  

After a review of the evidence, the Board finds that the 
clinical evidence of record does not support a higher 
evaluation under the current respiratory regulations.  
Specifically, there is no evidence of chronic osteomyelitis, 
or near constant sinusitis.  Further, it does not appear that 
the veteran has been treated with antibiotic therapy for a 
number of years nor treated with bedrest because of 
sinusitis.  Moreover, while the veteran testified concerning 
drainage and headaches, outpatient treatment records are 
negative for complaints related to the sinuses for many 
years.  For example, an October 1998 VA examination showed 
normal sinus X-rays without congestion, bleeding, or 
drainage.  In addition, there is no indication in the record 
of any treatment for sinusitis.  

The Board also notes that the veteran appeared to have raised 
a separate claim for headaches by correspondence dated in May 
1999, which was also addressed in the informal brief 
presentation dated in August 2000.  Regardless of whether the 
veteran desires to pursue a separate claim for headaches at 
the RO, the Board has, in fact, considered the veteran's 
complaints of headaches under the current criteria but finds 
that his subjective complaints of headaches alone are not 
sufficient to warrant a higher evaluation.  Thus, the Board 
concludes that the evidence of record does not support a 
finding in excess of the current 30 percent rating.  

The Board must also point out that a significant portion of 
the veteran's contentions with respect to sinusitis is the 
fact that he has undergone multiple surgeries for polyps 
removal, many were undertaken while the veteran was on active 
duty.  Since separation, it appears that the veteran 
underwent a intranasal ethmoidectomy in April 1987 and tissue 
removal in July 1995.  However, even if the veteran has 
undergone additional polyp removal procedures since service 
separation, the Board must point out that he is separately 
rated for nasal deviation with post-operative nasal polyps.  
Thus, the Board will not consider the provisions relating to 
nasal deviation or rhinitis with or without polyps in a 
separate claim for sinusitis.  

     C.  Increased Evaluation for the Residuals of a 
Fractured Tibia and Fibula

The RO has rated the veteran's residuals of a left 
tibia/fibula disability under DC 5262.  In addition, the 
Board will consider DCs 5270 and 5271 based upon ankle 
ankylosis and limitation of motion.  The Board will also 
consider whether a compensable rating for shortening is for 
assignment under DC 5275.  

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  Nonunion of the tibia and 
fibula of either lower extremity warrants a 40 percent 
evaluation if there is loose motion requiring a brace.  38 
C.F.R. § 4.71a, DC 5262 (1999).

Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5270 (1998).  When there is marked 
limitation of motion of the ankle, a 20 percent evaluation 
may be assigned under DC 5271.  When there is moderate 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned.  38 C.F.R. § 4.71a, DC 5271 (1999). 

Where there is shortening of the bones of a lower extremity 
of 11/4 to 2 inches a 10 percent rating is for assignment.  
38 C.F.R. § 4.71a, DC 5275 (1999).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

In the most recent VA examination report dated in October 
1998, the veteran complained of intermittent pain in the left 
tibia/fibula region, where he had sustained a fracture many 
years ago but he reported that it did not cause him a lot of 
trouble.  Physical examination was noted to be unremarkable.  
The most recent X-ray report dated in October 1998 revealed 
an old healed fracture of the tibia and fibula.  The final 
diagnoses included residuals, fractured left tibia/fibula.  
In the November 1999 personal hearing, the veteran testified 
that he had problems with his left knee (a separate claim) 
but did not have a lot of problem with his leg except that it 
felt like it was asleep a lot of times.  

In evaluating the residuals of a left tibia/fibula 
disability, the Board notes that there is no clinical 
evidence supporting a finding of nonunion or malunion of the 
tibia and fibula under DC 5262.  An October 1998 X-ray report 
indicated that there was a well-healed fracture of the tibia 
and fibula.  As such, the Board is unable to grant a higher 
rating under DC 5262 in view of the fact that there was is no 
indication of any malunion or nonunion of the tibia and 
fibula.  Thus, the criteria needed for the next higher rating 
under this code are not shown.  38 C.F.R. § 4.7 (1999).

Further, the Board observes that there is no medical evidence 
to support a finding of ankylosis of the left ankle.  Thus, 
DC 5270 is not for application.  Moreover, although no 
specific range of motion was reported in the most recent VA 
examination report, the examiner characterized the physical 
examination as "unremarkable" and the veteran had no 
complaints with respect to limitation of motion.  Thus, to 
the extent any limitation of motion may be present, it can be 
characterized as no more than moderate limitation of motion 
rather than marked limitation of motion, and a 20 percent 
evaluation is not warranted.  Moreover, the appellant does 
not have shortening of the bones of the lower extremity of 
such degree as to warrant a higher evaluation.  Although the 
veteran has occasionally been described as having a limp, 
there is no indication that it is due to an actual shortening 
of the leg.  To warrant a compensable rating, shortening 
would have to be of a least 11/4 inch.  As that degree of 
shortening is not shown, a compensable rating under DC 5275 
is not warranted.

In addition, the Board observes that the veteran has 
complained of, and examination has disclosed, pain in the 
area of the left tibia/fibula.  As directed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board has considered 
functional loss due to pain, under 38 C.F.R. § 4.40 (1998), 
and weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45 (1998).  However, in light of 
the evidence showing no more than a moderate impairment of 
the left ankle, as well as the absence of any complaints or 
findings of weakness, fatigability or incoordination of the 
ankle, the Board finds that the veteran's left tibia/fibula 
disability does not demonstrate such pain, weakness, 
fatigability or incoordination as would constitute functional 
impairment warranting a higher evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, while the record 
clearly establishes that the veteran has experienced episodes 
of pain, the Board concludes that the veteran's service-
connected left tibia/fibula disability is appropriately 
compensated by the assignment of a 10 percent disability 
evaluation and the schedular criteria for a rating in excess 
of the currently assigned 10 percent disability evaluation is 
not warranted.    

     D.  Increased Evaluation for Hypertension

Historically, the RO granted entitlement to service 
connection for hypertension by rating decision dated in 
August 1998 and a 10 percent rating was assigned effective to 
November 1996, the date the veteran filed his claim.  The 
veteran disagreed with the decision and the issue was 
ultimately characterized as entitlement to an increased 
rating.  As such, Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application.   As the statement of the case and the 
supplemental statements of the case have indicated that all 
pertinent evidence has been considered, and the RO has 
determined that a 10 percent rating is to be assigned for the 
entire period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Further, during the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (1999).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  After a review of the 
relevant regulations, the Board finds that the schedular 
ratings applicable to hypertension (DC 7101) essentially did 
not change as a result of these new revisions, and the Board 
will adjudicate the veteran's claim pursuant to the 
regulations in effect at the time applicable. 

The RO has rated the veteran's hypertension under DC 7101.  
Under the old DC 7101, hypertensive vascular disease 
(essential arterial hypertension) manifested by diastolic 
pressure readings that were predominantly 100 or greater 
warranted a 10 percent disability rating.  Hypertensive 
vascular disease manifested by diastolic pressure readings 
that were predominantly 110 or more with definite symptoms of 
the disease warranted a 20 percent disability rating.  If the 
symptoms are moderately severe and diastolic pressure 
readings predominantly 120 or more, a 40 percent evaluation 
was in order.  With diastolic pressure readings predominantly 
130 or more and severe symptoms, a 60 percent evaluation may 
be warranted.  Finally, Note 1 indicated that when continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent would be assigned.  
38 C.F.R. § 4.104, DC 7101 (1996).  As such, the use of 
medication was considered in the assignment of a rating.  

The current DC 7101, now titled hypertensive vascular disease 
(hypertension and isolated systolic hypertension), provides a 
10 percent rating with diastolic pressure predominantly 100 
or more or systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more on 
continuous medication.  A 20 percent disability rating may be 
warranted with diastolic pressure readings predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  
With diastolic pressure predominantly 120 or more, a 40 
percent evaluation would be in order.  With diastolic 
pressure readings predominantly 130 or more, a 60 percent 
evaluation may be warranted.  Finally, Note 1 indicated that 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Hypertension is 
defined to mean that the diastolic blood pressure is 
predominantly 90 or greater.  38 C.F.R. § 4.104, DC 7101 
(1999).  

Private medical records dated from late 1995 through early 
1997 reflect that the veteran's blood pressure was primarily 
in the 120/80 range with a high diastolic of 90.  More 
recently, his blood pressure was reported as 146/77.  The 
Board notes a single high blood pressure reading of 225/116 
in January 1995, nearly two years before the veteran his 
claim.

Applying the provisions of 38 C.F.R. § 4.104, DC 7101 to the 
clinical evidence summarized above, the Board concludes that 
the criteria for a 20 percent rating under DC 7101 were not 
met under the old regulations.  Specifically, the blood 
pressure readings prior to January 1998 were essentially in 
the 120s/70-80s range.  There is no evidence that his 
diastolic readings were ever greater than 110 during the 
appeal period.  Further, a 10 percent evaluation is warranted 
under the old regulations for continuous medication use.  In 
this case, while it is not clear that the veteran was on 
antihypertensive medication, no higher than a 10 percent 
evaluation would be appropriate under the regulations in 
effect prior to January 1998.  Similarly, a 10 percent 
evaluation is not warranted under the new regulations.  
Specifically, the most recent blood pressure reading was 
146/77, without medication, which does not satisfy the 
criteria a 20 percent evaluation requiring diastolic blood 
pressure readings predominantly 110 or more or a systolic 
reading of 200 or more.  Thus, the veteran's claim for an 
increased rating must be denied at this time under both the 
old and new criteria.  

With respect to all the claims for an increased rating, the 
Board has considered the veteran's written statements and 
sworn testimony that his service-connected disabilities 
claimed on appeal are worse than currently evaluated.  
Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of an increased disability.

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the veteran's service-connected disabilities 
do not warrant higher evaluations at this time.

III.  Claim for New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  During the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
clarified the standard to be used for determining whether new 
and material evidence has been submitted.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999). 

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the veteran filed his initial claim for stomach 
disorder in February 1986, which the RO denied by rating 
decision dated in October 1986 on the basis that irritable 
bowel syndrome was not shown on the examination.  In 1998, 
the veteran again filed a claim for irritable bowel syndrome.  
By rating decision dated in January 1999, the RO denied the 
veteran's claim on the basis that no new and material 
evidence had been submitted.  This appeal is now before the 
Board from the veteran's unsuccessful attempt to reopen his 
claim for entitlement to service connection for irritable 
bowel syndrome.  

Additional medical evidence submitted since the prior final 
denial includes VA medical records reflecting treatment for a 
variety of gastrointestinal complaints.  Specifically, in an 
April 1986 VA examination report, the veteran related that he 
had had trouble with his stomach in service and was given 
Metamucil.  He reported that he had flare-ups only 
occasionally.  Physical examination revealed that his abdomen 
was normal in appearance, nontender, with no palpable masses 
or organs.  The clinical impressions included a history of 
dyspepsia in relative remission but no mention of irritable 
bowel syndrome.  

In May 1997, the veteran was treated for complaints of 
indigestion.  Although there was some suggestion that the 
pain was cardiovascular in origin, he was ultimately 
diagnosed with gastritis.  He was treated with Zantac and 
Reglan and discharged with the recommendation to avoid spicy 
and fatty foods.  In a July 1998 VA outpatient treatment 
note, he complained of indigestion and reported that he was 
on medication.  He indicated that his jaw was so messed up 
that he could not chew correctly.  In an October 1998 VA 
examination report, he complained of heartburn all the time 
and was taking regular medication.  An October 1998 upper GI 
showed a normal study except for a very small hiatus hernia.  
Physical examination revealed that the abdomen was soft with 
slight epigastric tenderness without rebound.  Bowel sounds 
were normal, no masses were palpable, and stool was negative.  
The clinical impression was small hiatal hernia without 
reflux.

While this medical evidence is new, to the extent that it was 
not previously considered, the Board finds that it is not 
material to the issue of service connection.  First, it does 
not reflect a diagnosis of irritable bowel syndrome; thus, 
there is no evidence that the veteran currently has a 
diagnosis of irritable bowel syndrome.  Further, it makes no 
mention of a causal relationship between any of the veteran's 
gastrointestinal complaints and military service.  Thus, the 
VA medical evidence is not sufficient to reopen the veteran's 
claim.

In the November 1999 personal hearing, the veteran testified 
that he started having symptoms of irritable bowel syndrome 
in the 1970s.  He indicated that the condition now came and 
went and he was on medication.  He related that his stomach 
would growl and that he took the medication when his stomach 
acted up.  He noted that he was diagnosed with gastritis in 
1997.

The Board has considered the above sworn testimony plus 
multiple written statements submitted by the veteran.  
Although his statements and testimony are deemed truthful for 
purposes of this decision and probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  His assertions as to 
such relationship are not deemed to be credible in light of 
the other objective evidence of record showing no medical 
nexus between an in-service gastrointestinal complaint and 
his currently-diagnosed gastritis.  The veteran simply lacks 
the medical expertise to offer an opinion as to the existence 
of medical causation of any current disability.  Id.  

In conclusion, the Board finds that in the absence of 
evidence not previously submitted bearing directly and 
substantively on the matter under consideration, the claim 
for entitlement to service connection for an irritable bowel 
syndrome is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (1999).  Having found that the 
evidence is not new and material, there is no reason for the 
Board to reach the issue of well-groundedness. 


ORDER

Entitlement to service connection for a left knee disorder is 
denied on the basis that the claim is not well grounded.

The claim for entitlement to an increased evaluation for 
degenerative joint disease, lumbar spine, currently evaluated 
at 20 percent disabling, is denied.

The claim for entitlement to an increased evaluation for 
sinusitis, currently evaluated at 30 percent disabling, is 
denied.

The claim for entitlement to an increased evaluation for the 
residuals of a fractured tibia and fibula, currently 
evaluated at 10 percent disabling, is denied.

The claim for entitlement to an increased evaluation for 
hypertension, currently evaluated at 10 percent disabling, is 
denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as irritable bowel 
syndrome.


REMAND

As to the remaining issues of increased ratings, the Board 
determines that the veteran's claims for an increased rating 
for the residuals of a fractured jaw and for fifth cranial 
nerve damage are well-grounded by virtue of his statements 
that he has suffered an increase in disability.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997).  As such, the Board 
has a duty to assist the veteran in the development of facts 
pertinent to his claims and ensure full compliance with due 
process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.159 (1999).  

Having found the claims well-grounded, the Board has a duty 
to assist the veteran in the development of facts pertinent 
to his claims and ensure full compliance with due process.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.159 (1999).  This duty to assist involves obtaining 
potentially relevant medical reports.  Lind v. Principi, 3 
Vet. App. 493, 494 (1992) (federal agencies); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991) (private records); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (Social 
Security records).  It also includes a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

The Board finds the record as it stands is insufficient for 
purposes of rendering an objectively supported evaluation as 
to the nature of the veteran's complaints and, thus, to 
evaluate his claims on appeal.  In view of the veteran's 
complaints, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  In addition, in order to make certain 
that all records are on file, while the case is undergoing 
other development, a determination should be made as to 
whether there has been recent medical care, and whether there 
are any additional records that should be obtained.  To this 
end, the veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for a jaw, ramus, 
or cranial nerve disorder not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claims.  
All pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  

2.  The veteran should then be scheduled 
for the appropriate VA examination(s) in 
order to determine the nature and 
severity of the residuals of his 
fractured ramus, TMJ, and fifth cranial 
nerve damage.  All indicated tests and 
studies should be performed, including, 
but not limited to, objective range of 
motion values, expressed in degrees, as 
appropriate.  

While the Board appreciates the 
thoroughness of the previous examination, 
the examiner(s) should specify the range 
of motion for the inter-incisal range (in 
mm.) and the range of the lateral 
excursion (in mm.).  If limited motion is 
demonstrated, an opinion as to any 
increased functional loss due to painful 
use, weakness, excess fatigability, 
and/or incoordination of such affected 
part should be rendered.  The examiner(s) 
should also indicate whether there has 
been loss of whole or part of the ramus, 
or whether there is any nonunion or 
malunion of the mandible.  Loss of 
masticatory function should also be 
addressed.  

Further, the examiner(s) is requested to 
determine whether there has been any 
paralysis of the fifth cranial nerve and 
the relative degree of sensory 
manifestation or motor loss.  The claims 
file should be made available to the 
examiner(s) for review.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

4.  The RO should then readjudicate the 
issues of entitlement to increased 
ratings for the residuals of a fractured 
ramus and mandible with TMJ and for 
damage to the fifth cranial nerve.  In 
the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 


